Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Orland Sylve,                            Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      ABP Hotel, LLC, a California             Act; Unruh Civil Rights Act
        Limited Liability Company; and
15      Does 1-10,

16                Defendants.

17
18            Plaintiff Brian Whitaker complains of ABP Hotel, LLC, a California

19    Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as

20    follows:

21
22
        PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is a
24
      quadriplegic who cannot walk and who uses a wheelchair for mobility.
25
        2. Defendant ABP Hotel, LLC was the ground lessee for the property
26
      located at or about 6285 E. Pacific Coast Hwy., Long Beach, California, in June
27
      2019.
28
        3. Defendant ABP Hotel, LLC is the ground lessee for the property located

                                            1

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 2 of 8 Page ID #:2




 1    at or about 6285 E. Pacific Coast Hwy., Long Beach, California, currently.
 2      4. Defendant ABP Hotel, LLC owned Golden Sails Hotel located at or
 3    about 6285 E. Pacific Coast Hwy., Long Beach, California, in June 2019.
 4      5. Defendant ABP Hotel, LLC owns Golden Sails Hotel (“Hotel”) located
 5    at or about 6285 E. Pacific Coast Hwy., Long Beach, California, currently.
 6      6. Plaintiff does not know the true names of Defendants, their business
 7    capacities, their ownership connection to the property and business, or their
 8    relative responsibilities in causing the access violations herein complained of,
 9    and alleges a joint venture and common enterprise by all such Defendants.
10    Plaintiff is informed and believes that each of the Defendants herein,
11    including Does 1 through 10, inclusive, is responsible in some capacity for the
12    events herein alleged, or is a necessary party for obtaining appropriate relief.
13    Plaintiff will seek leave to amend when the true names, capacities,
14    connections, and responsibilities of the Defendants and Does 1 through 10,
15    inclusive, are ascertained.
16
17      JURISDICTION & VENUE:
18      7. The Court has subject matter jurisdiction over the action pursuant to 28
19    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21      8. Pursuant to supplemental jurisdiction, an attendant and related cause
22    of action, arising from the same nucleus of operative facts and arising out of
23    the same transactions, is also brought under California’s Unruh Civil Rights
24    Act, which act expressly incorporates the Americans with Disabilities Act.
25      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26    founded on the fact that the real property which is the subject of this action is
27    located in this district and that Plaintiff's cause of action arose in this district.
28


                                                2

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 3 of 8 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff stayed in the Hotel for two days in June 2019 with the intention
 3    to avail himself of its services, motivated in part to determine if the defendants
 4    comply with the disability access laws.
 5      11. The Hotel is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the dates of the plaintiff’s visit, the defendants failed
 8    to provide an accessible guestroom to plaintiff.
 9      13. On information and belief, the defendants currently fail to provide
10    enough accessible guestrooms.
11      14. Unfortunately, on the dates of the plaintiff’s visit, the defendants failed
12    to provide accessible transaction counters.
13      15. On information and belief, the defendants currently fail to provide
14    accessible transaction counters.
15      16. Additionally, on the dates of the plaintiff’s visit, the defendants failed to
16    provide accessible parking.
17      17. On information and belief, the defendants currently fail to provide
18    accessible parking.
19      18. Moreover, on the dates of the plaintiff’s visit, the defendants failed to
20    provide an accessible pool.
21      19. On information and belief, the defendants currently fail to provide an
22    accessible pool.
23      20. On information and belief, the defendants currently fail to provide
24    paths of travel leading into guestrooms.
25      21. On the dates of the plaintiff’s visit, the defendants failed to provide an
26    accessible bar counter.
27      22. On information and belief, the defendants currently fail to provide an
28    accessible bar counter.


                                              3

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 4 of 8 Page ID #:4




 1      23. Finally, on the dates of the plaintiff’s visit, the defendants failed to
 2    provide accessible tables in the bar area.
 3      24. On information and belief, the defendants currently fail to provide
 4    accessible tables in the bar area.
 5      25. Plaintiff personally encountered these barriers.
 6      26. By failing to provide accessible facilities, the defendants denied the
 7    plaintiff full and equal access.
 8      27. The failure to provide accessible facilities created difficulty and
 9    discomfort for the Plaintiff.
10      28. The defendants have failed to maintain in working and useable
11    conditions those features required to provide ready access to persons with
12    disabilities.
13      29. The barriers identified above are easily removed without much
14    difficulty or expense. They are the types of barriers identified by the
15    Department of Justice as presumably readily achievable to remove and, in fact,
16    these barriers are readily achievable to remove. Moreover, there are numerous
17    alternative accommodations that could be made to provide a greater level of
18    access if complete removal were not achievable.
19      30. Plaintiff will return to the Hotel to avail himself of its services and to
20    determine compliance with the disability access laws once it is represented to
21    him that the Hotel and its facilities are accessible. Plaintiff is currently
22    deterred from doing so because of his knowledge of the existing barriers and
23    his uncertainty about the existence of yet other barriers on the site. If the
24    barriers are not removed, the plaintiff will face unlawful and discriminatory
25    barriers again.
26      31. Given the obvious and blatant nature of the barriers and violations
27    alleged herein, the plaintiff alleges, on information and belief, that there are
28    other violations and barriers on the site that relate to his disability. Plaintiff will


                                                4

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 5 of 8 Page ID #:5




 1    amend the complaint, to provide proper notice regarding the scope of this
 2    lawsuit, once he conducts a site inspection. However, please be on notice that
 3    the plaintiff seeks to have all barriers related to his disability remedied. See
 4    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 5    encounters one barrier at a site, he can sue to have all barriers that relate to his
 6    disability removed regardless of whether he personally encountered them).
 7
 8    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10    Defendants.) (42 U.S.C. section 12101, et seq.)
11      32. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12    again herein, the allegations contained in all prior paragraphs of this
13    complaint.
14      33. Under the ADA, it is an act of discrimination to fail to ensure that the
15    privileges, advantages, accommodations, facilities, goods and services of any
16    place of public accommodation is offered on a full and equal basis by anyone
17    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18    § 12182(a). Discrimination is defined, inter alia, as follows:
19             a. A failure to make reasonable modifications in policies, practices,
20                 or procedures, when such modifications are necessary to afford
21                 goods,     services,   facilities,   privileges,    advantages,     or
22                 accommodations to individuals with disabilities, unless the
23                 accommodation would work a fundamental alteration of those
24                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25             b. A failure to remove architectural barriers where such removal is
26                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                 defined by reference to the ADA Standards.
28             c. A failure to make alterations in such a manner that, to the


                                               5

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 6 of 8 Page ID #:6




 1                maximum extent feasible, the altered portions of the facility are
 2                readily accessible to and usable by individuals with disabilities,
 3                including individuals who use wheelchairs or to ensure that, to the
 4                maximum extent feasible, the path of travel to the altered area and
 5                the bathrooms, telephones, and drinking fountains serving the
 6                altered area, are readily accessible to and usable by individuals
 7                with disabilities. 42 U.S.C. § 12183(a)(2).
 8      34. When a business provides facilities such as sales or transaction counters,
 9    it must provide accessible sales or transactions.
10      35. Here, accessible transaction counters have not been provided.
11      36. When a business provides facilities such as guestrooms, it must provide
12    accessible guestrooms.
13      37. Here, an accessible guestroom was not provided during plaintiff’s visit.
14      38. When a business provides parking for its customers, it must provide
15    accessible parking.
16      39. Here, accessible parking has not been provided.
17      40. When a business provides a pool for its customers, it must provide
18    accessible pools.
19      41. Here, accessible pools have not been provided.
20      42. When a business provides bar counters for its customers, it must provide
21    accessible bar counters.
22      43. Here, accessible bar counters have not been provided.
23      44. When a business provides tables for its customers, it must provide
24    accessible tables.
25      45. Here, accessible tables have not been provided.
26      46. When a business provides paths of travel for its customers, it must
27    provide accessible paths of travel.
28      47. Here, accessible paths of travel have not been provided.


                                             6

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 7 of 8 Page ID #:7




 1      48. The Safe Harbor provisions of the 2010 Standards are not applicable
 2    here because the conditions challenged in this lawsuit do not comply with the
 3    1991 Standards.
 4      49. A public accommodation must maintain in operable working condition
 5    those features of its facilities and equipment that are required to be readily
 6    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7      50. Here, the failure to ensure that the accessible facilities were available
 8    and ready to be used by the plaintiff is a violation of the law.
 9
10    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
11    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
12    Code § 51-53.)
13      51. Plaintiff repleads and incorporates by reference, as if fully set forth
14    again herein, the allegations contained in all prior paragraphs of this
15    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
16    that persons with disabilities are entitled to full and equal accommodations,
17    advantages, facilities, privileges, or services in all business establishment of
18    every kind whatsoever within the jurisdiction of the State of California. Cal.
19    Civ. Code §51(b).
20      52. The Unruh Act provides that a violation of the ADA is a violation of the
21    Unruh Act. Cal. Civ. Code, § 51(f).
22      53. Defendants’ acts and omissions, as herein alleged, have violated the
23    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
24    rights to full and equal use of the accommodations, advantages, facilities,
25    privileges, or services offered.
26      54. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
27    discomfort or embarrassment for the plaintiff, the defendants are also each
28    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-


                                               7

      Complaint
Case 2:19-cv-08980-PSG-AFM Document 1 Filed 10/18/19 Page 8 of 8 Page ID #:8




 1    (c).)
 2
 3              PRAYER:
 4              Wherefore, Plaintiff prays that this Court award damages and provide
 5    relief as follows:
 6            1. For injunctive relief, compelling Defendants to comply with the
 7    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8    plaintiff is not invoking section 55 of the California Civil Code and is not
 9    seeking injunctive relief under the Disabled Persons Act at all.
10            2. Damages under the Unruh Civil Rights Act, which provides for actual
11    damages and a statutory minimum of $4,000 for each offense.
12            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
14
      Dated: October 16, 2019              CENTER FOR DISABILITY ACCESS
15
16
                                           By:
17                                         ______________________________
18                                                Russell Handy, Esq.
19                                                Attorney for plaintiff

20
21
22
23
24
25
26
27
28


                                                 8

      Complaint
